Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Zacharias on February 10, 2022
The application has been amended as follows: 
Claim 1 has been amended as follows:
(Currently Amended) An agricultural round baler, comprising:
     a frame; and 
     a tail gate arrangement carried by the frame and arranged in an arcuate arrangement around a bale chamber,
   wherein the tail gate arrangement includes an upper tail gate arrangement and a lower tail gate arrangement positioned below the upper tail gate arrangement, the upper tail gate arrangement having a first pivot axis located at an upper, forward portion thereof, the first pivot axis located above the bale chamber, the lower tail gate arrangement having a second pivot axis located at an approximate center of the bale of the baler, the upper tail gate arrangement having an open position achieved by pivoting the upper tail gate arrangement in an upward direction about the first pivot axis to the open position, the lower tail gate arrangement having an eject position achieved by pivoting the lower tail gate arrangement in an upward direction about the second pivot axis to the eject position to eject a completed bale from the baling chamber, and wherein when the lower and upper tail gate arrangements are in an upper position, the lower tailgate arrangement is positioned at least partially under the upper tailgate arrangement when viewed in cross section of the baler.

Claim 12 has been amended as follows:
12. (Currently amended) A method for operating a discharge sequence for an agricultural round baler comprising a frame and a tail gate arrangement carried by the frame and arranged in an arcuate arrangement around a bale chamber, the tail gate arrangement include an upper tail gate arrangement and a lower tail gate arrangement positioned below the upper tail gate arrangement, the upper tail gate arrangement having a first pivot axis located at an upper, forward portion thereof, the first pivot axis located above the bale chamber, the lower tail gate arrangement having a second pivot axis located at an approximate center of the bale chamber when viewed in cross section of the baler, the method comprising the sequential steps of:
     sensing a full bale condition within the bale chamber, corresponding to a predetermined size of the bale;

    ejecting the bale by pivoting the lower tail gate arrangement in an upward direction about the second pivot axis to an eject position to eject a completed bale from the baling chamber, wherein when the lower and upper tail gate arrangements are in an upper position, the lower tailgate arrangement is positioned at least partially under the upper tailgate arrangement when viewed in cross section of the baler.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious an agricultural round baler, comprising: …wherein the tail gate arrangement includes an upper tail gate arrangement and a lower tail gate arrangement positioned below the upper tail gate arrangement, the upper tail gate arrangement having a first pivot axis located at an upper, forward portion thereof, the first pivot axis located above the bale chamber, the lower tail gate arrangement having a second pivot axis located at an approximate center of the bale chamber when viewed in cross section of the baler, the upper tail gate arrangement having an open position achieved by pivoting the upper tail gate arrangement in an upward direction about the first pivot axis to the open position, the lower tail gate arrangement having an eject position achieved by pivoting the lower tail gate arrangement in an upward direction about the second pivot axis to the eject and wherein when the lower and upper tail gate arrangements are in an upper position, the lower tailgate arrangement is positioned at least partially under the upper tailgate arrangement when viewed in cross section of the baler, in combination with the rest of the claimed limitations.
Claim 16 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method for operating a discharge sequence for an agricultural round baler comprising … the lower tail gate arrangement having a second pivot axis located at an approximate center of the bale chamber when viewed in cross section of the baler, …ejecting the bale by pivoting the lower tail gate arrangement in an upward direction about the second pivot axis to an eject position to eject a completed bale from the baling chamber, wherein when the lower and upper tail gate arrangements are in an upper position, the lower tailgate arrangement is positioned at least partially under the upper tailgate arrangement when viewed in cross section of the baler, in combination with the rest of the claimed limitations.
US 2002/0121200 A1 to Viaud is the closest prior art to the instant invention. Viaud discloses a round baler (10) having an upper tail gate arrangement (24) and a lower tail gate arrangement (28) for eject a completed bale. Viaud discloses a first pivot axis (22) is above a bale chamber and a second pivot axis (26) is at a top of the bale chamber (figs. 1-2). Viaud does not disclose the second pivot axis is at an approximate center of the bale chamber and when the lower and upper tail gate arrangements are in an upper position, the lower tailgate arrangement is positioned at least partially under the upper tailgate arrangement when viewed in cross section of the baler.

US 2005/0045051 A1 to Viaud et al. discloses a round baler (10) having two tail gate arrangements (26) and 70). The gate (70) is not an upper tail gate arrangement as claimed. 
US 2012/0204735 A1 to Beaufort discloses a round baler (10) having two tail gate arrangements (26 and 70). The gate (70) is not an upper tail gate arrangement as claimed. 
The claimed structural arrangement of the upper and lower tail gate arrangements allows an easy and efficient discharge of the bale from the baler (see page 1, lines 28-29 of the specification). Therefore, it is concluded by the Examiner that claims 1 and 3-17 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	February 11, 2022